01/10/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 20-0242


                                 No. DA 20-0242

 STATE OF MONTANA,

            Plaintiff and Appellee,

      v.

 JOURNEY RYDER JOHN WIENKE,

            Defendants and Appellant.

                                      ORDER

      Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time

to and including February 17, 2022, within which to prepare, serve, and file its

response brief.




CMF                                                                     Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                            January 10 2022